DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama et al. (US 2007/0188048).
With respect to claim 1, Nagahama et al. discloses a piezoelectric drive device (Fig 5) comprising: a vibrating part (item 66) that drives a driven member (item 61) by vibration (Paragraph 89); and a control unit that controls the vibration of the vibrating part (Fig 6), wherein the vibrating part includes a piezoelectric material (items 82) having a first surface and a second surface in a front-back relation (Fig 5), a drive electrode (items 82A and 82B) having a first electrode (item 82A front side) arranged at the first surface and a second electrode (item 82A back  side (Paragraph 100 indicates that the corresponding electrodes are formed on both sides of the vibrator)) arranged at the second surface (Fig 5, Paragraph 100), and vibrating the piezoelectric material when a drive signal from the control unit is input to the second electrode (Paragraphs 97-100), and a detection electrode (items 82C) having a third electrode (item 82C front .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 2017/0001306) in view of Nagahama et al.
With respect to claim 9, Arakawa et al. discloses a robot (Figs 13-14) comprising a piezoelectric drive device (item 10) including a vibrating part and a control unit (item 300) that controls vibration of the vibrating part, and vibrating the vibrating part and driving a driven member in contact with the vibrating part (Paragraph 44, 46).
Arakawa et al. does not disclose the claimed details of the vibrating part (corresponding to claim 1).
Nagahama et al. teaches a piezoelectric drive device that includes the details of the claimed vibrating part (see claim 1).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2007/0188050) in view of Nagahama et al.
With respect to claim 10, Kitahara et al. discloses a printer (Paragraph 142) comprising a piezoelectric drive device (item 20) including a vibrating part and a control unit that controls vibration of the vibrating part (Paragraph 74), and vibrating the vibrating part and driving a driven member in contact with the vibrating part (Paragraph 142).
Hashimoto does not disclose the claimed details of the vibrating part (corresponding to claim 1).
Nagahama et al. teaches a piezoelectric drive device that includes the details of the claimed vibrating part (see claim 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the vibrating part of Nagahama et al. with the printer of Hashimoto for the benefit of providing improved control of the vibrating part based on detection signals from the vibrating part (Abstract of Nagahama et al.).
Allowable Subject Matter
Claims 2-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “a first detection wire electrically coupling the third electrode and the control unit; and a second detection wire electrically coupling the fourth electrode and the control unit, wherein when a part placed in the vibrating part of the first detection wire is a first vibrating part wire and a part placed in the vibrating part of the second detection wire is a second vibrating part wire, the first vibrating part wire and the second vibrating part wire are placed apart” in combination with the remaining elements of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837